                   Case 3:18-cr-00288-JCH Document 41 Filed 12/13/18 Page 1 of 1



AO 83 (Rev 06/09) Summons in a Criminal Case



                                       UNITED STATES DISTRICT COUR.fl;ue Copy
                                                                   for the                         ATTEST:
                                                          District of Connecticut                       ROEIERil. D. TA.BORA
                                                                                                        Ch::flt . Oistric1 Court

                   United States of America                           )
                                  v.                                  )
                 MOHAMMADREZA KAMALI                                  )
                      a/k/a "Reza"                                    )      Case No. 3:18-cr-288(JCH)
                                                                      )
                                                                      )
                             Defendant                                )

                                                   SUMMONS IN A CRIMINAL CASE

        YOU ARE SUMMONED to appear before the United States district court at the time, date, and place set forth
below to answer to one or more offenses or violations based on the following document filed with the court:

0 Indictment              !if'   Superseding Indictment        0 Information    0 Superseding Infonnation            0 Complaint
0 Probation Violation Petition           0 Supervised Release Violation Petition 0 Violation Notice                0 Order of Court

       Hon. Sarah A. L. Merriam
Place: United States District Court                                                 Courtroom No_.: _ 4_ _ _ _ _ _ _ _ __
       141 Church Street
       New Haven CT 06510                                                           !Date and Time:
                                               - - - - - - - --------------------L--- -- -- - - - -
                                                                                                       12/19/2018 12:00 pm

         This offense is briefly described as follows:
Title 18 USC sections 922(a)(1 )(A), 923(a), and 924(a)(1 )(D) (Dealing in Firearms Without a License)
Title 26 USC sections 5822, 5861 (c) and 5871 (Possession of a Firearm Made in Violation of the National Firearms Act)
Title 26 USC sections 5841, 5861 (d) and 5871 (Possession of an Unregistered Firearm)




Date:             12/13/2018




I declare under penalty of perjury that I have:

0 Executed and returned this summons                               0 Returned this summons unexecuted




Date:
                                                                                            Server's signature



                                                                                           Primed name and title
